DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miller et al. [US5240542, “Miller”] and optionally in view of either one of Sloan [WO01/92002] or Kotov et al. [US2014/0249526, “Kotov”].
Miller discloses a method of thermoplastic composite welding, the method comprising steps of: placing a heat-side laminate (composite material 52), having a first electrical conductivity and including opposing first and second sides, adjacent to an opposing laminate (interfacial susceptor composite 86) having a second electrical conductivity with the first electrical conductivity being lower than the second electrical conductivity, the opposing laminate including opposing first and second sides (column 4, lines 35-52; column 10, lines 14-38; abstract);  inductively heating the heat-side laminate and the opposing laminate to weld the second side of the heat-side laminate and the first side of the opposing laminate together, the first electrical conductivity being lower than the second electrical conductivity resulting in the first side of the heat-side laminate staying below a temperature at which rigidity would be lost and thereby remaining rigid during the heating step (column 9, lines 3-13, 46-59; column 10, lines 14-38). 
Claim 1 does not recite preparing of the heat-side laminate and opposing laminate at first and second consolidation pressures respectively as active steps that are part of the claimed method.  Because the claim does not actively require preparing steps as part of the claimed method, the recited preparation is considered to further limit the structure of the laminates but the prior art is not required to disclose the same preparations.  In any event, either one of Sloan or Kotov are optionally cited to provide evidence that even if the preparation steps were actively required, one of ordinary skill in the art would appreciate it is known to apply consolidation pressure and that higher consolidation pressures will result in higher conductivity of the material.   Sloan discloses preparing a composite including carbon fibers and wherein pressing increases the conductivity of the composite (page 9, line 23 – page 10, line 1).  Kotov discloses preparing a composite material wherein hot pressing enhances the conductivity of the composite material (paragraph 0079). 
Miller appears to anticipate each and every element of the claim. While Miller does not explicitly recite the term “rigid” it is implied as Miller recites the composite is subjected to less intense heating and is only warmed (column 8, lines 35-41); and suggest maintaining all regions of the adherends away from the interface to remain as cool as possible to prevent melting and undesirable deconsolidation (column 9, lines 3-13). In the event Miller is found not to anticipate the requirement of “rigid,” it would have been obvious to heat the interface to a temperature for bonding while maintaining the remainder of the composite at a temperature where the material would be rigid, in order to prevent damage and potential deconsolidation of the composite.  
With respect to claim 2, Miller discloses the first electrical conductivity is at least one order of magnitude lower than the second electrical conductivity (column 10, lines 14-38). 
With respect to claim 4, Miller discloses the inductive heating is performed via an induction coil, and  further comprising a step of spacing the induction coil from the heat-side laminate so that the heat-side laminate is subjected to a relatively more dispersed and less intense magnetic field region induced by the induction coil than if the induction coil was directly adjacent the heat-side laminate (column 9, lines 23-59). 
With respect to claim 5, Miller discloses at least a portion of the opposing laminate stays below a temperature at which rigidity would be lost so the at least a portion of the opposing laminate remains sufficiently rigid to provide back-end support to the heat-side laminate during the heating step (column 8, lines 35-41; column 9, lines 3-13). 
With respect to claim 6, Miller discloses the opposing laminate is inaccessible after the heat-side laminate is placed adjacent to the opposing laminate (Figure 9). 
With respect to claim 7, Miller discloses a step of cooling the heat-side laminate so as to create a thermal gradient in the heat-side laminate (column 9, lines 23-45). 
With respect to claim 8, Miller discloses a step of applying a force against the heat-side laminate (column 9, lines 14-22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, optionally Sloan or Kotov, and further in view of Anderson et al. [US2002/0038687, “Anderson”].
Miller discloses a method for thermoplastic composite welding. Applicant is referred to paragraph 4 or a detailed discussion of Miller.  Miller does not disclose the laminates as vacuum bag only material, or press or autoclave laminate.  Anderson disclose composites are known to be consolidated by various methods including vacuum bag processing and autoclave (paragraph 0006). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller by consolidating the composites using any of the available techniques known in the art in order to take advantage of known and suitable techniques of manufacturing. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, optionally Sloan or Kotov, and further in view of Babini et al. [US2004/0182046, “Babini”]. 
Miller discloses a method for thermoplastic composite welding. Applicant is referred to paragraph 4 or a detailed discussion of Miller.  Miller discloses a step of applying a force against the heat-side laminate (column 9, lines 14-22), but does not disclose using a non-conductive compliant layer.  Babini discloses a method of heating by inductive heating and applying pressure.  Babini discloses pressing surfaces that are made of heat-resistant elastomeric material (paragraph 0066). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller by pressing with a non-conductive compliant layer as taught by Babini in order to improve the pressing contact without damaging the materials worked upon. 
Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Labordus et at. [WO2019/231327, “Labordus”].
Miller discloses a method for thermoplastic composite welding, the method comprising steps of placing a heat-side laminate (composite material 52) including opposing first and second sides adjacent to an opposing laminate (interfacial susceptor composite 86) including opposing first and second sides (column 4, lines 35-52; column 10, lines 14-38);  inductively heating the heat-side laminate and the opposing laminate so the second side of the heat-side laminate and the first side of the opposing laminate are welded together (column 9, lines 3-13, 46-59; column 10, lines 14-38).  Miller does not disclose inducing a test magnetic field, measuring an electrical characteristic and performing additional inductive heating after the measuring. 
Labordus discloses a method of joining by induction heating and suggest techniques to produce a more consistent joint quality.  Labordus discloses inducing a test magnetic field (sending inductor creates a magnetic field); measuring an electrical characteristic resulting from the induced test magnetic field (determining measured field strength); performing an additional inductive heating weld after the measuring step (induction heating with adjusted field strength) (page 3, lines 6-24; page 4, lines 13-30; page 5, lines 23-29). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller inducting a test magnetic field and measuring an electrical characteristic and performing inductive heating after the measuring as taught by Labordus in order to improve the consistency of the joint quality. 
With respect to claim 11, Labordus discloses heating the heat-side laminate and inducing the test magnetic field are performed via a single power supply (page 4, lines 19-24). 
With respect to claim 12, Labordus discloses of heating the heat-side laminate and inducing the test magnetic field are performed via different coils (page 4, lines 13-17). 
With respect to claim 13, Labordus discloses inducing the test magnetic field includes generating a momentary current (page 3, lines 11-24). 
With respect to claim 14, Labordus discloses heating the heat-side laminate is achieved via a primary induction power supply and the step of inducing the test magnetic field is achieved via a secondary testing instrument (page 4, lines 13-17). 
With respect to claim 15, Labordus discloses determining a desired welding parameter value from a look-up table corresponding to welding parameter values with the measured electrical characteristic (page 5, line 8-page 6, line 24). 
With respect to claim 16, Miller discloses a step of applying a force against the heat-side laminate (column 9, lines 14-22).
With respect to claim 17, Labordus discloses comparing a value of the measured electrical characteristic to a baseline test value (page 4, line 31-page 5, line 6). 
With respect to claim 18, it is noted the process recites a conditional step that is dependent upon a condition being satisfied, and the claim does not actively require the condition therefore the prior art is not required to teach the conditional step.  In any event Labordus discloses an inductive heating step that is capable of being a rewelding step. 
With respect to claim 19, Miller discloses a heat-side laminate (composite material 52), having a first electrical conductivity and an opposing laminate (interfacial susceptor composite 86) having a second electrical conductivity with the first electrical conductivity being lower than the second electrical conductivity (column 4, lines 35-52; column 10, lines 14-38; abstract).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, optionally Sloan or Kotov, and further in view of Labordus and Hull et al. [US2016/0370322, “Hull”]. 
With respect to claim 20, Miller discloses a method for thermoplastic composite welding. Applicant is referred to paragraph 4 for a detailed discussion of Miller, Sloan and Kotov. 
Miller does not disclose inducing a test magnetic field, measuring an electrical characteristic and performing additional inductive heating after the measuring. 
Labordus discloses a method of joining by induction heating and suggest techniques to produce a more consistent joint quality.  Labordus discloses inducing a test magnetic field (sending inductor creates a magnetic field); measuring an electrical characteristic resulting from the induced test magnetic field (determining measured field strength); performing an additional inductive heating weld after the measuring step (induction heating with adjusted field strength) (page 3, lines 6-24; page 4, lines 13-30; page 5, lines 23-29). 
Miller does not disclose a post-weld test magnetic field. 
Hull discloses a non-destructive determination of bond strength using a magnetic field applied post-weld and monitoring a response signal from the applied magnetic field (paragraph 0003, 0032-34). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Miller inducting a test magnetic field and measuring an electrical characteristic and performing inductive heating after the measuring as taught by Labordus in order to improve the consistency of the joint quality; and to modify the method of Miller by using a post-weld magnetic field test as taught by Hull in order to determine bond strength without destroying or damaging the welded composite. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
June 4, 2022